Motion Denied and Dissent to Order filed March 5, 2019.




                                     In the

                    Fourteenth Court of Appeals

                              NO. 14-18-00601-CR

                KENDRICK DWAYNE WALKER, Appellant

                                        v.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 208th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1540170

   DISSENT TO DENIAL OF MOTION TO ABATE THE APPEAL AND
  REMAND THE CASE FOR A HEARING ON APPELLANT’S MOTION
                      FOR NEW TRIAL

      Because appellant’s motion for new trial raises issues which are not
determinable from the record, I would grant appellant’s motion to abate the appeal
and remand the case to the trial court for a hearing on appellant’s motion for new
trial so that appellant has meaningful appellate review. See Smith v. State, 286
S.W.3d 333, 338 (Tex. Crim. App. 2009); Hemphill v. State, No. 14-13-00395-CR,
2015 WL 1456338, at *5–*10 (Tex. App.—Houston [14th Dist.] Mar. 26, 2015, no
pet.) (mem. op., not designated for publication).

      Accordingly, I dissent from the denial of appellant’s motion to abate the
appeal and remand the case to the trial court for a hearing on appellant’s motion for
new trial.




                                       /s/       Charles A. Spain
                                                 Justice



Panel consists of Chief Justice Frost and Justices Jewell and Spain (J. Spain,
dissenting).
Publish — Tex. R. App. P. 47.2(b).




                                             2